Title: To Thomas Jefferson from Henry Dearborn, 18 February 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     [18 Feb. 1805]
                  
                  I have the honour of returning the memom received for copying, with as correct a copy as I have been able to procure; there are two words with a X over them not copied. one in the 8th. and the other in the 13th. page.
                  
                     H. Dearborn 
                     
                  
               